   

Exhibit 10.1

FIFTH AMENDMENT

TO

FIRST AMENDED AND RESTATED CREDIT AGREEMENT

This Fifth Amendment to the First Amended and Restated Credit Agreement
(“Amendment”) is made as of the 24th day of June, 2013 by and between Tufco,
L.P. (“Borrower”), Tufco Technologies, Inc. (“Parent”) and JPMorgan Chase Bank,
N.A. (“Bank”).

RECITALS

The parties entered into a First Amended and Restated Credit Agreement dated as
of March 15, 2010, as amended (“Credit Agreement”).

The parties desire to amend the Credit Agreement as set forth herein.

NOW, THEREFORE, the parties hereto agree as follows:

 

1.

Capitalized terms not defined herein shall have the meaning ascribed in the
Credit Agreement.

 

2.

In Article 1, Section 1.1 of the Credit Agreement the Revolving Termination Date
is changed from June 30, 2013 to December 31, 2013.

 

3.

In Article 12, Section 12.2 of the Credit Agreement, the first paragraph is
deleted and the following is inserted in its place:

“The Parent shall maintain a Consolidated After Tax Net Income on a cumulative
basis during the period October 1, 2012 through September 30, 2013 of not less
than $1,250,000.00.”

 

4.

In Article 11, Section 11.13 of the Credit Agreement entitled “Management
Fees”is deleted.

   

 

5.

This Amendment is a modification only and not a novation.

 

6.

Except for the above stated amendments, the Credit Agreement shall be and remain
in full force and effect with the changes herein deemed to be incorporated
therein. This Amendment is to be considered attached to the Credit Agreement and
made a part thereof.

 

7.

The parties acknowledge and agree that this Amendment is limited to the terms
above stated and shall not be construed as an amendment of any other terms or
provisions of the Credit Agreement. The parties hereby specifically ratify and
affirm the terms and provisions of the Credit Agreement except as herein
changed. This Amendment shall not establish a course of dealing or be construed
as evidence of any willingness on the Bank’s part to grant other or future
amendments, should any be requested.

 

8.

The Borrower agrees to pay all fees and out of pocket disbursements incurred by
the Bank in connection with this Amendment.



 

   





--------------------------------------------------------------------------------

   

   

   

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the day
and year first above written.

   

 

BORROWER AND PARENT:

TUFCO, L.P.

   

By: Tufco LLC, its

Managing General Partner

   

By: Tufco Technologies, Inc.

Its Sole Managing Member

   

   

By:

   

/s/ Michael B. Wheeler

   

   

Michael B. Wheeler

   

   

Authorized Officer for the Managing Member

   

TUFCO TECHNOLOGIES, INC.

   

   

By:

   

/s/ Michael B. Wheeler

   

   

Michael B. Wheeler

   

   

Chief Financial Officer, Vice President

and Secretary

   

 

BANK:

JPMORGAN CHASE BANK, N.A.,

   

   

By:

   

/s/ Justin G. Evans

   

   

Authorized Signer:Justin G. Evans

   

   

Printed Name:Justin G. Evans

   

   

Title:Vice President/Authorized Signer

   

   



 

 2 





--------------------------------------------------------------------------------

   

The undersigned Guarantors consent to the foregoing Amendment and acknowledge
the continuing validity and enforceability of the Guaranties.

   

 

GUARANTORS:

   

TUFCO TECHNOLOGIES, INC.

   

   

   

   

   

By:

   

/s/ Michael B. Wheeler

   

   

Michael B. Wheeler

   

   

Chief Financial Officer, Vice President

and Secretary

   

   

 

   

   

   

TUFCO LLC

   

   

By:

   

Tufco Technologies, Inc.,

Its Sole Managing Member

   

   

By:

   

/s/ Michael B. Wheeler

   

   

Michael B. Wheeler

   

   

Authorized Officer of the Managing Member

   

 

   

   

   

   

   

   

   

HAMCO MANUFACTURING AND DISTRIBUTING LLC

   

   

By:

   

TUFCO, LP

its Sole Managing Member

   

   

   

   

   

   

   

By:

   

TUFCO LLC,

its Managing General Partner

   

   

   

   

   

   

   

By:

   

TUFCO TECHNOLOGIES, INC.,

its Sole Managing Member

   

 

   

   

   

By:



/s/ Michael B. Wheeler





Michael B. Wheeler

Chief Financial Officer, Vice President and Secretary

   

                       

 

 3 



--------------------------------------------------------------------------------